IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60541
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTHONY LEWIS,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. W-91-CR-5-B
                       - - - - - - - - - -
                           July 9, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Anthony Lewis has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967), and

Lewis has filed a response.    Our independent review of the briefs

and record discloses no nonfrivolous issue.    Accordingly, counsel

is excused from further responsibilities herein, and the appeal

is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.